         Case 1:21-cv-01274-JLT Document 7 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN G. LIRA,                                  Case No. 1:21-cv-01274-JLT (PC)
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                         MOTION FOR APPOINTMENT OF
13            v.                                         COUNSEL
14    SECURUSTECH.NET, et al.,
                                                         (Doc. 5)
15                        Defendants.

16

17          On August 30, 2021, Plaintiff filed a motion seeking the appointment of counsel. (Doc. 5.)
18          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
19   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to
20   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Ct. for the S. Dist. of
21   Iowa, 490 U.S. 296, 298 (1989). The Court may request the voluntary assistance of counsel under
22   section 1915(e)(1). Rand, 113 F.3d at 1525. However, without a reasonable method of securing
23   and compensating counsel, the Court will seek volunteer counsel only in the most serious and
24   exceptional cases. In determining whether exceptional circumstances exist, the district court must
25   evaluate both the likelihood of success of the merits and the ability of the plaintiff to articulate his
26   claims pro se in light of the complexity of the legal issues involved. Id.
27          These exhibits do not indicate exceptional circumstances that warrant appointment of
28   counsel. Even assuming that Plaintiff is not well-versed in the law and that he has made serious
         Case 1:21-cv-01274-JLT Document 7 Filed 09/01/21 Page 2 of 2


 1   allegations, which, if proved, would entitle him to relief, his case is not exceptional. This Court is

 2   faced with similar cases almost daily. At this early stage in the proceedings, the Court cannot

 3   determine whether Plaintiff is likely to succeed on the merits. Moreover, based on a review of the

 4   record, the Court finds that Plaintiff can articulate his claims adequately. Id.

 5          For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s

 6   motion for the appointment of counsel.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     September 1, 2021                                 _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
